DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 12/21/2020 have been fully considered but they are not persuasive.
Pages 5-6 of the Remark, Applicants argued that Han does not disclose the feature of transmitting, using a narrowband physical resource block (PRB) set determined based on the enhanced coverage level, a Random Access Response (RAR) message. Examiner respectfully disagrees. Since Han’s system operates based on LTE protocol (see p. [0028], [0091]); therefore, a Physical resource block inherently comprises a plurality of narrowband sub-carriers spread over a wideband.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-12, 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al US Pub. 2015/0078264 A1, hereinafter referred to as Han.
Regarding claims 1, 6, 11 and 16, Han discloses a method and system for generation of random access preambles, comprising: receiving a preamble based on at least an enhanced coverage level (fig. 12, steps 1210-1215, p. [0084] Operation 1210 may include receiving a random access preamble transmitted by the WTRU; and operation 1215 may include detecting a repetition level associated with the transmitting WTRU; also see fig. 11, step 1105, p. [0077] determining a repetition level associated with wireless communication by a wireless transmit/receive unit (WTRU), and step 1125, p. [0081] transmitting the determined random access preamble to an access node using a PRACH; and fig. 13, steps 1310-1315, p. [0087]); transmitting, using a narrowband physical resource block (PRB) set determined based on the enhanced coverage level, a Random Access Response (RAR) message (fig. 12, steps 1215-1220, p. [0084] detect a repetition level associated with the WTRU based on a resource used by the WTRU for transmission of the random access preamble, and transmit a random access response to the WTRU based on the detected repetition level; and fig. 13, steps 1315-1320, p. [0087].) 
Regarding claims 2, 7, 12 and 17, Han discloses wherein the narrowband used to transmit the RAR message is configured by system information (see p. [0032], [0035], [0083] the system information (e.g., a SIB) may include an indication of at least two resource opportunities--one to be used for WTRUs associated with a repetition level of one and another to be used for WTRUs associated with a repetition level greater than one.) 
Regarding claims 4, 9, 14 and 19, Han discloses the system comprising: transmitting system information containing information which is used to determine a number of repetitions for the RAR message (see p. [0051], [0083] the system information (e.g., a SIB) may include an indication of at least two resource opportunities--one to be used for WTRUs associated with a repetition level of one and another to be used for WTRUs associated with a repetition level greater than one.) 
Regarding claims 5, 10, 15 and 20, Han teaches the enhanced coverage level is the enhanced coverage level of a preamble group to which the preamble belongs (see figures 2, 6-8, repetition level for each group; fig. 11, step 1115.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han as shown above.
Regarding claims 3, 8, 13 and 18, the RAR disclosed in the Han’s system inherently allocated in Physical Resource Blocks (PRB). However, Han does not disclose the RAR contains 6 consecutive physical resource blocks. The particular allocation of a 6 consecutive PRB was held to be an obvious matter of design choice for saving system resource.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571) 272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI D HOANG/Primary Examiner, Art Unit 2463